Name: 2013/644/EU: Commission Implementing Decision of 8Ã November 2013 amending Decision 2006/944/EC to include the emission level allocated to the Republic of Croatia under the Kyoto Protocol (notified under document C(2013) 7489)
 Type: Decision_IMPL
 Subject Matter: environmental policy;  Europe;  European construction;  international affairs
 Date Published: 2013-11-12

 12.11.2013 EN Official Journal of the European Union L 301/5 COMMISSION IMPLEMENTING DECISION of 8 November 2013 amending Decision 2006/944/EC to include the emission level allocated to the Republic of Croatia under the Kyoto Protocol (notified under document C(2013) 7489) (2013/644/EU) THE EUROPEAN COMMISSION, Having regard to the Act of Accession of the Republic of Croatia, and in particular Article 50 thereof, Whereas: (1) Commission Decision 2006/944/EC (1) determines base-year emission levels for the Union and its Member States for the five-year period of the first commitment period under the Kyoto Protocol. Those emission levels, set out in the Annex to that Decision, were established following the completion of the reviews conducted pursuant to Article 8 of the Kyoto Protocol to the United Nations Framework Convention on Climate Change. (2) The review of Croatias base-year emission level was completed on 26 August 2009. The report of that review raised a question of implementation concerning Croatias assigned amount. On 8 February 2012, the Compliance Committee of the Kyoto Protocol determined that the question of implementation had been resolved and the final values of Croatias emission level were subsequently established. (3) Following the accession of the Republic of Croatia to the European Union on 1 July 2013, the Annex to Decision 2006/944/EC should also include the emission level allocated to Croatia under the Kyoto Protocol. (4) Decision 2006/944/EC should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Decision 2006/944/EC the following is inserted after the entry for Estonia: Croatia 148 778 503 Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 November 2013. For the Commission Connie HEDEGAARD Member of the Commission (1) Commission Decision 2006/944/EC of 14 December 2006 determining the respective emission levels allocated to the Community and each of its Member States under the Kyoto Protocol pursuant to Council Decision 2002/358/EC (OJ L 358, 16.12.2006, p. 87).